ORDER
PER CURIAM.
Defendant, Kent M. Roedner, appeals his convictions for attempted rape and attempted sodomy. While not briefed on appeal and therefore abandoned, Defendant originally consolidated with the direct appeal an appeal from denial of his Rule 29.15 motion. We affirm.
We find no jurisprudential purpose would be served by a written opinion and affirm by summary order. Rule 30.25(b). A memorandum setting forth the reasons for our decision has been issued to the parties for their use only.